Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 10/26/2021.  Claims 1, 6 are amended; claims 2 is cancelled; claims 15-20 are withdrawn from consideration as being drawn to non-elected invention; and claim 21 is added.  Accordingly, claims 1 and 3-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claims 1, 3, 5, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al (US 20160168413 A1).
Regarding claims 1 and 21, Chao et al disclose a composition comprising a polymer (abstract).  See example 1 (paragraph 0142 and Table 1), wherein the acrylic copolymer is prepared from monomers comprising 760 parts by weight of ethylhexyl acrylate (i.e. 20% by weight and reads on (meth)acrylate containing an ester substituent having a carbon number of 8 or more in present claim 1), 380 parts by weight of glycidyl methacrylate (i.e. 10% by weight and reads on segment derived from a glycidyl group-containing (meth)acrylate and its amount in present claim 1), 1140 parts by weight of styrene, 1140 parts by weight of methyl methacrylate (i.e. 30% by weight and reads on methyl methacrylate and its amount in present claim 1), and 380 parts by weight of 0C (i.e. reads on the glass transition temperature of (meth)acrylic resin in present claims 1 and 21).
Regarding claim 3, weight average molecular weight of the polymer is from 1000 g/mol to 1,000,000 g/mole (paragraph 0044).
Regarding claim 5, in addition to 4a above, examples of ethylenically unsaturated monomers which do not contain epoxy groups include 2-ethylhexyl (meth)acrylate (paragraph 0028).
Regarding claim 14, given that methacrylic resin, of Chao et al comprises the presently claimed monomers in amounts falling within the presently claimed range, it is the office’s position that resin composition, of Chao et al, molded into a sheet having a thickness of 20 microns would inherently have a maximum stress of 20 N/mm2 or more in a tensile test, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Therefore, Chao et al anticipate the present claims.

Claims 1, 5, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagisawa et al (JP 2012-119364 A).

Regarding claims 1, 5 and 21, Yanagisawa et al disclose a resin composition comprising an acrylic copolymer (abstract).  See example A25, wherein the resin is prepared from monomer composition comprising 30 parts by weight of MMA (i.e. reads on methyl methacrylate and its amount in present claims 1 and 5), 30 parts by weight of butyl methacrylate, 28 parts by weight of 2-ethylhexyl methacrylate (i.e. reads on (meth)acrylate containing an ester substituent having a carbon number of 8 in present claim 1, 2-ethylhexyl methacrylate in present claim 5, and their amount in present claims 1 and 5), and 10 parts by weight of glycidyl methacrylate (paragraph 0115) which reads on the amount of glycidyl group-containing (meth)acrylate and its amount in present claims 1 and 5.  The acrylic copolymer has a glass transition temperature of 390C (i.e. reads on glass transition temperature in present claims 1 and 21.
Regarding claim 14, given that methacrylic resin, of Yanagisawa et al comprises the presently claimed monomers in amounts falling within the presently claimed range, it is the office’s position that the resin composition, of Yanagisawa et al, molded into a sheet having a thickness of 20 microns would inherently have a maximum stress of 20 N/mm2 or more in a tensile test, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Therefore, Yanagisawa et al anticipate the present claim

Claim Rejections - 35 USC § 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chao et al (US 20160168413 A1) in view of Veregin et al (US 5,610,250).
The discussion with respect to Chao et al in paragraph 4 above is incorporated here by reference.
Chao et al are silent with respect to ratio of Mw/Mn.
However, Chao et al teach that the copolymer is prepared by conventional free radical polymerization (paragraph 0032).  Additionally, Veregin et al teach that copolymers prepared by conventional free radical polymerization processes inherently have a broad molecular weight distribution or polydispersities of greater than about 4 (col. 4, lines 19-23). Therefore, it is the office’s position that one skilled in art would have a reasonable basis to expect the methacrylic resin prepared by the radical polymerization process, of Chao et al, to have molecular weight distribution (i.e. ratio of Mw/Mn) in overlapping range of about 4 to 8, absent evidence to the contrary.

Claims 1, 3, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi et al (JP 2014-208753 A).
It is noted that JP 2014-208753 A is in Japanese.  A copy of the machine translation into English was provided by the applicant with IDS filed 2/26/2020.  All lines/paragraph citations in the rejection set forth below are to the machine translation, unless explicitly stated.
Regarding claim 1, Yamauchi et al disclose a methacrylic copolymer (abstract).  See example 7 (original document and paragraph 0060 of translation) wherein the methacrylic copolymer is formed from 30 parts by weight of BMA, 20 parts by weight of iBMA (i.e. reads on isobutyl methacrylate and its amount in present claim 1), 20 parts by weight of iDMA (i.e. reads on segment derived from a (meth)acrylate containing an ester substituent having a carbon number of 8 or more and its amount in present claim 10) 
Yamauchi et al are silent with respect to the Tg of the methacrylic copolymer.
However, Yamauchi et al in the general disclosure teach that methacrylic resin has a Tg of 100C to 350C (paragraph 0032) which overlaps with the glass transition temperature in present claim 1.  Case law hold that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in general disclosure of Yamauchi et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the (meth)acrylic copolymer, of Yamauchi et al, having a glass transition temperature of 350C, absent evidence to the contrary.
Regarding claim 3, Yamauchi et al disclose a methacrylic copolymer having a weight average molecular weight of 100,000 to 3,000,000 (abstract),
Regarding claim 10, in addition to 7a to 7d above, see example 7 (original document and paragraph 0060 of translation) wherein the methacrylic copolymer is formed from 30 parts by weight of BMA (i.e. reads on n-butyl methacrylate in present claim 10), 20 parts by weight of iBMA (i.e. reads on isobutyl methacrylate in present claim 10 - total amount of BMA and iBMA is 50% and reads on the total amount of n-BMA and iBMA in present claim 10), 20 parts by weight of iDMA (i.e. reads on segment derived from a (meth)acrylate containing an ester substituent having a carbon number of 8 or more and its amount in present claim 10) and 5 parts by weight of GMA (i.e. reads on glycidyl methacrylate and its amount in present claim 10).
Regarding claim 11, as the methacrylic monomer, in addition to the n-butyl methacrylate, methacrylic acid ester substituent having a branched structure of 3 or more carbon atoms is preferable.  The lower limit of this monomer is 40% and the upper 
Regarding claim 12, see example 7, wherein the ratio of BMA : iBMA is 60:40 (original document).
Regarding claim 13, by using a graft monomer having an ether chain, the decomposition temperature can be further lowered and the Tg of binder resin can be drastically lowered.  Examples of such monomers include methoxypropylene glycol / polybutylene glycol monomethacrylate.  The segment derived from graft monomer is present is amounts of from 1 to 20% by weight (paragraph 0026-0028).

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et al (US 2015/0011675 A1) in view of Yamauchi et al (JP 2014-208753 A1).
It is noted that JP 2014-208753 A is in Japanese.  A copy of the machine translation into English was provided by the applicant with IDS filed 2/26/2020.  All lines/paragraph citations in the rejection set forth below are to the machine translation, unless explicitly stated.
Regarding claims 1 and 3, Fukaumi et al disclose in example A1-1 (Table 1), a resin formed from monomers comprising 48.0 parts by weight of 2-ethylhexyl acrylate (i.e. about 12.5% by weight - reads on segment derived from a (meth)acrylate containing an ester substituent having a carbon number of 8 or more and its amount in present claim 1), 148 parts by weight of isobutyl methacrylate (i.e. about 38% by weight), 18 parts by weight of MMA (i.e. about 5% by weight) for a total of 43% (i.e. reads on the total amount of MMA and isobutyl methacrylate in present claim 1).
Fukaumi et al fails a disclose a (meth)acrylic resin comprising glycidyl-group containing (meth)acrylate and its amount; weight average molecular weight and glass transition temperature of the (meth)acrylic resin.
However, regarding (meth)acrylic resin comprising glycidyl-group containing (meth)acrylate and its amount, Fukaumi et al in the general disclosure teach that component “c” is not particularly limited as long as it is copolymerizable with components “a” and “b”.  Specific examples include epoxy group-containing vinyl monomers such as glycidyl (meth)acrylate (paragraph 0049).  It is preferable in terms of polymerization stability that the amount of component “c” be 0 to 40 parts by weight per 100 parts by weight of all monomer units forming the acrylic resin emulsion (paragraph 0056) which overlaps with the amount of glycidyl group-containing (meth)acrylate in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in general disclosure of Fukaumi et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include the glycidyl (meth)acrylate in overlapping amounts, absent evidence to the contrary.
Regarding weight average molecular weight and glass transition temperature of the (meth)acrylic resin, Yamauchi et al teach methacrylic copolymer that does not thermally degrade easily and can provide a sheet having high mechanical strength (abstract). The glass transition temperature is in the range of 10 to 350C and weight average molecular weight of 100,000 to 3,000,000 (paragraph 0012).  When the glass transition temperature and weight average molecular weight is in a predetermined range, it has been found that it is possible to obtain a sheet having excellent low temperature decomposability and high mechanical strength while minimizing deterioration due to heat (paragraphs 0012-0013).  Therefore, in light of the teachings in Yamauchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a (meth)acrylic resin, of Fukaumi et al, having a glass transition temperature .

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaumi et al (US 2015/0011675 A1) in view of Yamauchi et al (JP 2014-208753 A1) Veregin et al (US 5,610,250).
Regarding claim 6, the discussion with respect to Fukaumi et al and Yamauchi et al in paragraph 8 above is incorporated here by reference.  Additionally, in exemplary embodiments (Table 1) the resin composition comprises 2-ethylhexyl acrylate in amounts of 12.5% by weight (example A1-1) to 52.7% by weight (example A1-3) (i.e. overlaps with the amount of segment derived from methacrylate containing an ester substituent having a carbon number of 8 or more in present claim 6); isobutyl methacrylate in amounts of 1% by weight (example A1-3) to 38.5% by weight (example A1-1), methyl methacrylate in amounts of 4.7% by weight (example A1-1) to 13.7% by weight (example A1-2) (i.e. total amount of isobutyl methacrylate and methyl methacrylate overlaps with the total amount of isobutyl methacrylate and methyl methacrylate in present claim 6), and glycidyl methacrylate in amounts of 1.6% by weight (example A1-2) which reads on the amount of glycidyl group-containing methacrylate in present claim 6.
Fukaumi et al and Yamauchi et al are silent with respect to ratio of Mw/Mand 13-1.
However, Fukaumi et al teach that those obtained by radical copolymerization of an acrylic monomer with a monomer copolymerizable with the acrylic monomer may be used as the acrylic resin emulsion (paragraph 0026).  Additionally, Veregin et al teach that copolymers prepared by conventional free radical polymerization processes inherently have a broad molecular weight distribution or polydispersities of greater than about 4 (col. 4, lines 19-23). Therefore, it is the office’s position that one skilled in art w/Mn) in overlapping range of about 4 to 8, absent evidence to the contrary
Regarding claims 7 and 8, see examples (Table 1), of Fukaumi et al, wherein the methacrylic resin is formed from monomers comprising 2-ethylhexyl acrylate.
Regarding claim 9, see example A1-3, of Fukaumi et al, wherein the ratio of methyl methacrylate to isobutyl methacrylate is 83:17.

Response to Arguments

The rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 6, 9, and 13-17 of office action mailed 8/2/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 11 below).

Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) in Fukaumi, polymerization of the core portion and shell portion are performed in separate steps.  It is unreasonable to simply add up the monomer of core and shell portion and compare them with the (meth)acrylic resin of present claim; (B) Examiner acknowledged that rejections of record would be overcome because of the amendment to claim to recite glass transition temperature.

With respect to (B), to clarify, Examiner meant rejections of record of those claims whose scope has been changed in view of the amendment to claim 1 will be overcome.  For e.g., amendment to claim 1 did not change the scope of claims 9 and 10.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764